           Case 7:20-cr-00125-KMK Document 62 Filed 10/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Criminal Cases
                                                         NOTICE OF TELECONFERENCE
 20cr125
                                                               INFORMATION
 15cr87
 12cr739


KENNETH M. KARAS, United States District Judge:

       For the week of October 12, 2020, the Court will hold all criminal proceedings by

telephone. To access the teleconference, please use the following information:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:    October 9, 2020
           White Plains, New York

                                                          KENNETH M. KARAS
                                                         United States District Judge
